EXHIBIT 10.27
 
[IPASS LETTERHEAD]
 


 
October 31, 2008
 


VIA HAND DELIVERY


Kenneth D. Denman
iPass Inc.
3800 Bridge Parkway
Redwood Shores, CA 94065




Re:           Separation Agreement
 
Dear Ken:
 
This letter provides the terms of the separation agreement (the “Agreement”)
between you and iPass Inc. (“iPass” or the “Company”), provided to aid in your
employment transition.
 
1. Resignation of Employment and Board Positions.  You tendered the resignation
of your employment, and the Company accepts your tendered resignation, effective
as of the close of business on the date the Company’s Quarterly Report on Form
10-Q for the quarter ended September 30, 2008 is filed with the Securities and
Exchange Commission (the “Separation Date”).  You agree that you will faithfully
continue to perform your job duties (including transitioning your duties)
through the Separation Date.  After the Separation Date, you will no longer be
employed as Chief Executive Officer and President of the Company or hold any
other employment or officer position with the Company or any of its subsidiaries
or affiliated entities.  In addition, you agree, no later than the date that you
sign this Agreement, to sign and return to the Company the Board resignation
letter attached hereto as Exhibit A which provides for your resignation as a
director on the Company’s Board of Directors (the “Board”), and your
resignations from the boards of directors (and from any other positions or
offices held by you) of any subsidiary entities of the Company, domestic and
foreign, on which you serve.
 
2. Accrued Salary and Paid Time Off.  On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused Paid Time Off (“PTO”)
earned through the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments by law.
 
3. Severance Benefits. Although the circumstances of your resignation do not
qualify you for severance benefits under the terms of your offer letter
agreement with the Company dated November 13, 2001, as amended (the “Offer
Letter”), if, on or within twenty-one (21) days after you receive this
Agreement, you sign, date and return this Agreement (along with the signed Board
resignation letter attached as Exhibit A), and you do not revoke the Agreement,
the Company agrees to provide you the severance benefits described below as your
sole severance benefits; and you agree that you are not owed, and will not
receive, any other severance benefits.  The severance benefits you are eligible
to receive under this Agreement are as follows (the “Severance Benefits”):
 
(a)           Severance Payment.  The Company will pay you cash severance (the
“Severance Payment”) calculated as follows:
 
(i)           An amount equal to nine (9) months of your base salary in effect
as of the Separation Date; plus
 
(ii)           An additional “bonus” severance amount equal to seventy-five
percent (75%) of your 2008 annual target bonus multiplied by the fraction equal
to the actual bonus paid to you for the first three quarters of 2008, divided by
the target bonus for the first three quarters of 2008.
 
The Severance Payment will be subject to required payroll deductions and
withholdings and paid in a lump sum within ten (10) business days following the
later of either the Effective Date of this Agreement (as defined in Section
13(d)) or the Separation Date.  The Severance Payment shall be paid no later
than March 15, 2009.
 
(b)           Health Insurance.  To the extent provided by the federal COBRA law
or, if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits at your own expense.  Later, you
may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish.  You will be provided with a separate
notice more specifically describing your rights and obligations to continuing
health insurance coverage under COBRA on or after the Separation Date.  If you
timely elect continued group health insurance coverage pursuant to COBRA, the
Company will pay your COBRA premiums sufficient to continue group health
insurance coverage for you and your covered dependents (if applicable) at the
level of coverage in effect as of the Separation Date, through the earlier of
either (i) eighteen (18) months after the Separation Date, or (ii) the date that
you become eligible for group health insurance coverage through another
employer.  In the event you receive the Severance Benefits, you must promptly
notify the Company in writing if you become eligible for group health insurance
coverage through another employer within eighteen (18) months after the
Separation Date.


 (c)           Equity Award Acceleration. Vesting of your outstanding stock
options and any other equity awards (the “Equity Awards”) will cease on the
Separation Date and your unvested shares and options shall terminate.  As part
of the Severance Benefits, you will receive nine (9) months of vesting
acceleration, effective as of the Separation Date, applicable to all Equity
Awards (including but not limited to restricted stock and performance shares),
and any specified performance target conditions contained in your Equity Awards
shall not prevent the accelerated vesting of such Equity Awards.  Your rights to
exercise any vested shares subject to the Equity Awards are governed by the
terms of your operative agreements with the Company and the applicable equity
plan.
 
4. No Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned, are not owed, and will not
receive from the Company any additional compensation (including base salary,
bonus, incentive compensation, variable compensation, or equity), severance, or
benefits after the Separation Date, with the exception of any vested right you
may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account) or any vested Equity Awards.
 
5. Expense Reimbursements.  You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.
 
6. Return of Company Property. By the close of business on the Separation Date,
or earlier if requested by the Company, you agree to return to the Company all
Company documents (and all copies thereof) and other Company property which you
have in your possession or control.  You agree that you will make a diligent
search to locate any such documents, property and information within the
required timeframe.  In addition, if you have used any personally owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
then by the close of business on the Separation Date, you must provide the
Company with a computer-useable copy of such information and then permanently
delete and expunge such Company confidential or proprietary information from
those systems without retaining any reproductions (in whole or in part).
 
7. Proprietary Information Obligations.  You acknowledge and reaffirm your
continuing obligations under your Proprietary Information and Inventions
Agreement (the “Proprietary Information Agreement”), a signed copy of which is
attached hereto for your reference as Exhibit B.
 
8. Disclosure.  You hereby acknowledge and agree that this Agreement and a
description of the terms set forth herein will be filed by the Company with the
Securities and Exchange Commission pursuant to its obligations as a reporting
company under the Securities Exchange Act of 1934, as amended and the rules and
regulations promulgated thereunder, and consequently shall be publicly
available.
 
9. Nondisparagement.  You agree not to disparage the Company, and the Company’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided that all parties may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
 
10. No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.
 
11. Cooperation and Assistance.  You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims.  However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law.  Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.  In addition,
you agree to timely execute any instruments or perform any other acts that are
or may be necessary or appropriate to effect and carry out the transactions
contemplated by this Agreement.
 
12. Nonsolicitation.  You agree that for one (1) year following the Separation
Date, you will not, directly or indirectly, solicit, induce or encourage, or
attempt to solicit, induce or encourage, any employee, consultant, or
independent contractor of the Company to terminate his or her relationship with
the Company in order to become an employee, consultant, or independent
contractor to or for any other person or entity.
 
13. Release of Claims.
 
(a)           General Release.  In exchange for the consideration provided to
you under this Agreement to which you would not otherwise be entitled, including
but not limited to the Severance Benefits, you hereby generally and completely
release iPass and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date you sign this
Agreement (collectively, the “Released Claims”).
 
(b)           Scope of Release.  The Released Claims include, but are not
limited to:  (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, PTO, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including, but not limited to, claims arising under or based on the Offer
Letter); (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).
 
(c)           Excluded Claims. Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights
which are not waivable as a matter of law; and (iii) any claims for breach of
this Agreement.  In addition, nothing in this Agreement prevents you from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you are hereby waiving your right to
any monetary benefits in connection with any such claim, charge or
proceeding.  You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.
 
(d)           ADEA Waiver.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release in this Section 13 is in
addition to anything of value to which you are already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (i) your
waiver and release do not apply to any rights or claims that may arise after the
date that you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (iii) you have twenty-one (21) days in which to consider this Agreement
(although you may choose voluntarily to sign it earlier); (iv) you have seven
(7) days following the date you sign this Agreement to revoke the Agreement (by
providing written notice of your revocation to the Board); and (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after the date that this Agreement is
signed by you provided that you do not revoke it (the “Effective Date”).   
 
(e)           Waiver of Unknown Claims.  In giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.
 
14. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, any applicable law or
Company policy, and have not suffered any on-the-job injury for which you have
not already filed a workers’ compensation claim.
 
15. Dispute Resolution.  To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, including but not limited to statutory claims, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, CA conducted before a single
arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then applicable
JAMS arbitration rules.  The parties each acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute, claim
or demand through a trial by jury or judge or by administrative proceeding.  You
will have the right to be represented by legal counsel at any arbitration
proceeding.  The arbitrator shall:  (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based.  Nothing in this Agreement is intended to prevent either you or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any arbitration.
 
16. Miscellaneous.  This Agreement, including its Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other agreements,
promises, warranties or representations concerning its subject matter.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  This Agreement
shall be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder.  This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile signatures shall be equivalent to
original signatures.

If this Agreement is acceptable to you, then within twenty-one (21) days after
your receipt of this Agreement, please sign and date below, and sign the Board
resignation letter attached hereto as  Exhibit A, and return these fully signed
documents to me.  The Company’s offer contained herein will automatically expire
if we do not receive the fully signed Agreement and the Board resignation letter
from you within this timeframe.
 
I wish you the best in your future endeavors and thank you for your
contributions to the Company and the Board.
 
Sincerely,
 
iPass Inc.




By:           /s/ John Beletic
John Beletic
Chairman of the Board


Exhibit A – Board Resignation Letter
Exhibit B – Proprietary Information and Inventions Agreement


Understood and Agreed:


/s/ Kenneth D. Denman


Kenneth D. Denman


October 31, 2008
Date

 
 

--------------------------------------------------------------------------------

 

Exhibit A


BOARD RESIGNATION LETTER

 
October 31, 2008




Board of Directors
iPass Inc.
3800 Bridge Parkway
Redwood Shores, CA 94065


Re:           Resignation of Board/Officer Positions


To the Board of Directors of iPass Inc.:


I hereby resign as a Director on the Board of Directors of iPass Inc. (the
“Company”) effective at the close of business on the date the Company’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2008 is filed
with the Securities and Exchange Commission, and as a director, and from any
other positions or offices that I may hold, of the Company’s domestic and
foreign subsidiary entities.


I wish the best for the continued success of the Company and its subsidiaries.


Sincerely,


/s/ Kenneth D. Denman


Kenneth D. Denman

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 


In consideration of my employment or continued employment by iPass Inc. (the
"Company"), and the compensation now and hereafter paid to me, I hereby agree as
follows:
 
1.         Nondisclosure


1.1         Recognition of Company's Rights; Nondisclosure.  At all times during
my employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.


1.2         Proprietary Information.  The term "Proprietary Information" shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company.  By way of illustration but not limitation, "Proprietary
Information" includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as "Inventions"); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.


1.3         Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information ("Third Party Information") subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.


1.4         No Improper Use of Information of Prior Employers and
Others.  During my employment by the Company I will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring onto the premises of the Company any unpublished documents
or any property belonging to any former employer or any other person to whom I
have an obligation of confidentiality unless consented to in writing by that
former employer or person.  I will use in the performance of my duties only
information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.


2.         Assignment of Inventions.


2.1         Proprietary Rights.  The term "Proprietary Rights" shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.


2.2                  Prior Inventions.  Inventions, if any, patented or
unpatented, which I made prior to the commencement of my employment with the
Company are excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit B (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as "Prior Inventions").  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit B but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit B for such purpose.  If no
such disclosure is attached, I represent that there are no Prior
Inventions.  If, in the course of my employment with the Company, I incorporate
a Prior Invention into a Company product, process or machine, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license (with rights to sublicense through multiple tiers
of sublicensees) to make, have made, modify, use and sell such Prior
Invention.  Notwithstanding the foregoing, I agree that I will not incorporate,
or permit to be incorporated, Prior Inventions in any Company Inventions without
the Company's prior written consent.


2.3                  Assignment of Inventions.  Subject to Sections 2.4, and
2.6, I hereby assign and agree to assign in the future (when any such Inventions
or Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as "Company Inventions."


2.4                  Nonassignable Inventions.  This Agreement does not apply to
an Invention which qualifies fully as a nonassignable Invention under
Section 2870 of the California Labor Code (hereinafter "Section 2870").  I have
reviewed the notification on Exhibit A (Limited Exclusion Notification) and
agree that my signature acknowledges receipt of the notification.


2.5                  Obligation to Keep Company Informed.  During the period of
my employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
Section 2870; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.  The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870.  I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.


2.6                  Government or Third Party.  I also agree to assign all my
right, title and interest in and to any particular Invention to a third party,
including without limitation the United States, as directed by the Company.


2.7                  Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are "works made for
hire," pursuant to United States Copyright Act (17 U.S.C., Section 101).


2.8                  Enforcement of Proprietary Rights.  I will assist the
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Proprietary Rights relating to Company Inventions in any and
all countries.  To that end I will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof.  In addition, I will execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designee.  My obligation to assist the
Company with respect to Proprietary Rights relating to such Company Inventions
in any and all countries shall continue beyond the termination of my employment,
but the Company shall compensate me at a reasonable rate after my termination
for the time actually spent by me at the Company's request on such assistance.


In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.


3.         Records. I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.


4.         Additional Activities.  I agree that during the period of my
employment by the Company I will not, without the Company's express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment by the Company.  I agree
further that for the period of my employment by the Company and for one (l) year
after the date of termination of my employment by the Company I will not
directly or indirectly, induce or encourage, or attempt to induce or encourage,
any employee of the Company to terminate his or her relationship with the
Company in order to become an employee, consultant, or independent contractor to
or for any other person or entity.


5.         No Conflicting Obligation.  I represent that my performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.


6.         Return of Company Documents.  When I leave the employ of the Company,
I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.  Prior to leaving, I will cooperate with the Company in completing and
signing the Company's termination statement.


7.         Legal and Equitable Remedies.  Because my services are personal and
unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.


8.         Notices.  Any notices required or permitted hereunder shall be given
to the appropriate party at the address specified below or at such other address
as the party shall specify in writing.  Such notice shall be deemed given upon
personal delivery to the appropriate address or if sent by certified or
registered mail, three (3) days after the date of mailing.


9.         Notification of New Employer.  In the event that I leave the employ
of the Company, I hereby consent to the notification of my new employer of my
rights and obligations under this Agreement.


10.         General Provisions.


10.1                  Governing Law; Consent to Personal Jurisdiction.  This
Agreement will be governed by and construed according to the laws of the State
of California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents.  I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in Santa Clara County, California for any lawsuit filed there against me
by Company arising from or related to this Agreement.


10.2                  Severability.  In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.


10.3                  Successors and Assigns.  This Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns.


10.4                  Survival.  The provisions of this Agreement shall survive
the termination of my employment and the assignment of this Agreement by the
Company to any successor in interest or other assignee.
 
10.5                  Employment.  I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of employment by
the Company, nor shall it interfere in any way with my right or the Company's
right to terminate my employment at any time, with or without cause.


10.6                  Waiver.  No waiver by the Company of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach.  No waiver by
the Company of any right under this Agreement shall be construed as a waiver of
any other right.  The Company shall not be required to give notice to enforce
strict adherence to all terms of this Agreement.


10.7                  Entire Agreement.  The obligations pursuant to Sections 1
and 2 of this Agreement shall apply to any time during which I was previously
employed, or am in the future employed, by the Company as a consultant if no
other agreement governs nondisclosure and assignment of inventions during such
period.  This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.




This Agreement shall be effective as of the first day of my employment with the
Company, namely: October 30, 2001.




I have read this Agreement carefully and understand its terms.  I have
completely filled out Exhibit B to this Agreement.




Dated:  November 12, 2001                                           



/s/ Kenneth D. Denman
Signature

Kenneth D. Denman
(Printed Name)










Accepted and Agreed To:


iPass Inc.




By:     /s/ J. Michael
Badgis                                                           


Title:  Sr. Director, Human
Resources                                                              
 
(Address)  3800 Bridge Parkway
Redwood Shores, CA  94065   



--------------------------------------------------------------------------------


 
Exhibit A


LIMITED EXCLUSION NOTIFICATION




This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:


(1)         Relate at the time of conception or reduction to practice of the
invention to the Company's business, or actual or demonstrably anticipated
research or development of the Company;
 
(2)         Result from any work performed by you for the Company.

         To the extent a provision in the foregoing Agreement purports to
require you to assign an invention otherwise excluded from the preceding
paragraph, the provision is against the public policy of this state and is
unenforceable.


         This limited exclusion does not apply to any patent or invention
covered by a contract between the Company and the United States or any of its
agencies requiring full title to such patent or invention to be in the United
States.


I acknowledge receipt of a copy of this notification.




 
By: Ken Denman

 
(Print Name of Employee)

                                  Date:  November 15, 2001
 
Witnessed by:


J. Michael Badgis       


(Printed Name of Representative)


Dated:  November 15,
2001                                                          


 
 



 
 

--------------------------------------------------------------------------------

 

Exhibit B




TO:
iPass Inc.



FROM:
Ken Denman   



DATE:
November 15, 2001   



SUBJECT:
Previous Inventions



 
1.         Except as listed in Section 2 below, the following is a complete list
of all inventions or improvements relevant to the subject matter of my
employment by iPass Inc. (the "Company") that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:


¨         No inventions or improvements.


þ         See below:
 
            Provisional patent filed 2000 re: hosted VoIP replacement for key
systems and PBXs and Integrating computer telephony integration leveraging VPNs.
 








¨
Additional sheets attached.



2.         Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):


Invention or
Improvement                                                            Party(ies)                                           Relationship


1.         


2.         


3.         




¨
Additional sheets attached..